DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action. 
In summary, claims 86, 87, 92-97 and 99-113 are pending and under consideration. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 99-101 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suzuki et al. (The Journal of the Society of Chemical Industry, Japan, - Kogyo Kagaku Zasshi, 1967, 70(9), 1583-1586).
The present application claims a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the compounds of formula (I):

    PNG
    media_image1.png
    127
    326
    media_image1.png
    Greyscale
, 
wherein R1a= OH, R2a= CH2S-n-butyl, CH2S-iso-butyl, CH2S-sec-butyl or CH2S-t-butyl, R3a= H, R4a= methyl, R5a= H, R6a= H, R7a= H, R8a= H, R9a= H.
The reference teaches the same species as noted above as UV absorbers which were added to polyether, a matrix, see below for the structures and the abstract from STN search report updated to the file. 

    PNG
    media_image2.png
    304
    768
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    281
    819
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    285
    827
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    290
    779
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    265
    873
    media_image6.png
    Greyscale

Although the refractive index is not taught, the refractive index is a physical property and is inherent based on the components in the mixture. Accordingly, a benzotriazole and a matrix, which are embraced by the claims, will meet this burden.    
Thus, said claims are anticipated by Suzuki et al.  
If Applicant traverses the above rejection, a translation of the whole reference should be provided since Applicant submitted the reference on the IDS dated December 1, 2021.

Claim 107 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718). 
The present application claims a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent thermosetting resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the following species, which are embraced by the compounds of formula (I):

    PNG
    media_image1.png
    127
    326
    media_image1.png
    Greyscale
. The two compounds cited below are embraced by formula (I). 
The reference teaches a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent thermosetting resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by claims 107-111: 
    PNG
    media_image7.png
    178
    587
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    52
    574
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    153
    361
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    57
    540
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    151
    339
    media_image11.png
    Greyscale
, see Example 3-13, page 33, in the table Examples 3-4.
These compounds when added to a transparent thermosetting matrix impart an ultraviolet absorbency and/or increases the refractive index of the matrix mixture due to their physical properties, see page 40, 42 and 43. The reference teaches a steel panel test containing clearcoats which are stabilized by 3% of the compounds (UV absorbers), e.g. Example 3 on page 42. The cited compounds are combined with a transparent thermosetting acrylic melamine matrix. 
  	Although the refractive index in the ‘718 reference is not taught, the refractive index is a physical property and is inherent based on the components in the mixture. Accordingly, a benzotriazole and matrix, which are embraced by the claims, will meet this burden.    
	Therefore, said claims are anticipated by Winter et al.   	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 86, 87 and 102-106 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718).
The present application claims a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent thermoplastic resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the compounds of formula (I):

    PNG
    media_image1.png
    127
    326
    media_image1.png
    Greyscale
. The three compounds cited below are embraced by formula (I). 
The reference teaches a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by claims 86, 87 and 102-106: 

    PNG
    media_image7.png
    178
    587
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    52
    574
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    153
    361
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    57
    540
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    151
    339
    media_image11.png
    Greyscale
, see Example 3-13, page 33, in the table Examples 3-5. 
These compounds when added to a transparent matrix impart an ultraviolet absorbency and/or increasing refractive index to a matrix due to their physical properties, see page 40, 42 and 43. The reference teaches a steel panel test containing clearcoats which are stabilized by 3% of the compounds (UV absorbers), e.g. Example 3 on page 42. The cited compounds are combined with a transparent matrix, but the working example does not teach a transparent thermoplastic resin matrix. However, on page 14 of the ‘718 disclosure, the preferable resins (polymers) are provided:

    PNG
    media_image12.png
    164
    763
    media_image12.png
    Greyscale
. 
For example, polycarbonate, polyesters, polystyrene, polyimides, polysulfones, among others, are thermoplastic resin matrixes. Thus, the ‘718 publication teaches these matrixes (or polymers) as alternatively useable. 
Although the refractive index in the ‘718 reference is not taught, the refractive index is a physical property and is inherent based on the components in the mixture. Accordingly, a benzotriazole and matrix, which are embraced by the claims, will meet this burden.    
	Therefore, one of ordinary skill in the art would combine a UV absorber with a transparent thermoplastic resin matrix to impart ultraviolet absorbency and/or increasing the high refractive index to a matrix because the ‘718 publication teaches said substituted benzotriazole compounds in a transparent matrix and the equivalency of said matrixes. Thus, said claims are rendered obvious over Winter et al.  
	
Claims 92-96 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718). 
The present application claims a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the compounds of formula (I):

    PNG
    media_image1.png
    127
    326
    media_image1.png
    Greyscale
, 
wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-n-octenyl ((CH2)6CH=CH2), R9a= H.
The reference teaches a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by claims 92-96, wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-n-octyl, R9a= H.
    PNG
    media_image13.png
    184
    321
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    434
    596
    media_image14.png
    Greyscale
 
, see page 33. 
The difference between the presently claimed compounds and the compounds cited in the reference is at R8a= S-n-octenyl ((CH2)6CH=CH2) versus n-octyl. The genus in the ‘718 publication teaches alkyl of 1 to 20 carbon atoms and alkenyl of 3 to 18 carbon atoms are alternatively useable, see page 6, the definition of R3. Thus, the compounds are considered equivalent. 
These compounds when added to a transparent matrix impart an ultraviolet absorbency and/or increasing refractive index to a matrix due to their physical properties, see page 40, 42 and 43. The reference teaches a steel panel test containing clearcoats which are stabilized by 3% of the compounds (UV absorbers), e.g. Example 3 on page 42. On page 14 of the ‘718 disclosure, the preferable resins (polymers) are provided:

    PNG
    media_image12.png
    164
    763
    media_image12.png
    Greyscale
. 
For example, polycarbonate, polyesters, polystyrene, polyimides, polysulfones, among others, are resin matrixes. Thus, the ‘718 publication teaches these matrixes (or polymers) as alternatively useable. 
Although the refractive index in the ‘718 reference is not taught, the refractive index is a physical property and is inherent based on the components in the mixture. Accordingly, a benzotriazole and matrix, which are embraced by the claims, will meet this burden.    
Therefore, one of ordinary skill in the art would combine a UV absorber with R8a= as an alkyl or alkenyl, and a transparent resin matrix to impart ultraviolet absorbency and/or a high refractive index to a matrix because the ‘718 publication teaches said substituted benzotriazole compounds in a transparent matrix.
Thus, said claims are rendered obvious over Winter et al.  

Claim 97 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718). 
The present application claims a method of imparting ultraviolet absorbency and/or a high refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the compounds of formula (I): 

    PNG
    media_image1.png
    127
    326
    media_image1.png
    Greyscale
, wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-cyclohexyl, R9a= H.
The reference teaches a method of imparting ultraviolet absorbency and/or a high refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by claim 97, wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-phenyl, R9a= H.

    PNG
    media_image13.png
    184
    321
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    434
    596
    media_image14.png
    Greyscale
, see page 33. 
The difference between the presently claimed compounds and the compounds cited in the reference is at R8a= S-cyclohexyl versus S-phenyl. The genus in the ‘718 publication teaches cycloalkyl of 5 to 12 carbon atoms and aryl of 6 to 10 carbon atoms are alternatively useable, see page 6, the definition of R3 in the reference. Thus, the compounds are considered equivalent. 
These compounds when added to a transparent matrix impart an ultraviolet absorbency and/or a high refractive index due to their physical properties, see page 40, 42 and 43. The reference teaches a steel panel test containing clearcoats which are stabilized by 3% of the compounds (UV absorbers), e.g. Example 3 on page 42. The cited compounds are combined with a transparent matrix. On page 14 of the ‘718 disclosure, the preferable resins (polymers) are provided:

    PNG
    media_image12.png
    164
    763
    media_image12.png
    Greyscale
. 
For example, polycarbonate, polyesters, polystyrene, polyimides, polysulfones, among others, are resin matrixes. Thus, the ‘718 publication teaches these matrixes (or polymers) as alternatively useable. 
Although the refractive index in the ‘718 reference is not taught, the refractive index is a physical property and is inherent based on the components in the mixture. Accordingly, a benzotriazole and matrix, which are embraced by the claims, will meet this burden.    
	Therefore, one of ordinary skill in the art would combine a UV absorber with a transparent resin matrix to impart ultraviolet absorbency and/or a high refractive index to a matrix because the ‘718 publication teaches said substituted benzotriazole compounds, wherein R8a= S-cyclohexyl or S-phenyl are alternatively useable, in a transparent matrix. Thus, said claims are rendered obvious over Winter et al.  

	Claim 107-111 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718) in view of Kagel et al. (WO 01/77717). 
The present application claims a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent thermosetting resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the following species, which are embraced by the compounds of formula (I):

    PNG
    media_image1.png
    127
    326
    media_image1.png
    Greyscale
. The two compounds cited below are embraced by formula (I). 
The reference teaches a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent thermosetting resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by claims 107-111: 

    PNG
    media_image7.png
    178
    587
    media_image7.png
    Greyscale


    PNG
    media_image10.png
    57
    540
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    151
    339
    media_image11.png
    Greyscale
, see Example 3-13, page 33, in the table Examples 3 and 5. 
These compounds when added to a transparent thermosetting matrix impart an ultraviolet absorbency and/or increases the refractive index of the matrix mixture due to their physical properties, see page 40, 42 and 43. The reference teaches a steel panel test containing clearcoats which are stabilized by 3% of the compounds (UV absorbers), e.g. Example 3 on page 42. The cited compounds are combined with a transparent thermosetting acrylic melamine matrix. However, on page 14 of the ‘718 disclosure, the preferable resins (polymers) are provided:

    PNG
    media_image12.png
    164
    763
    media_image12.png
    Greyscale
. For example, polyurethanes, epoxy resin, aromatic polyester, among others, are a thermosetting resin matrix. Thus, the ‘718 publication teaches these matrixes (or polymers) as alternatively useable. The ‘718 reference does not disclose episulfide resin. 
Kagel et al. teach episulfide resins used in a plastic spectacle lens with a high refractive index with a UV absorber, see the abstract. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Thus, it would be obvious to one of ordinary skill in the art to substitute the episulfide resin as the matrix because Kagel teaches the episulfide resin and a UV absorber in a plastic spectacle lens with a high refractive index. 
  	Although the refractive index in the ‘718 reference is not taught, the refractive index is a physical property and is inherent based on the components in the mixture. Accordingly, a benzotriazole and matrix, which are embraced by the claims, will meet this burden.    
	Therefore, one of ordinary skill in the art would combine a UV absorber with a transparent thermosetting resin matrix, e.g. episulfide, to impart ultraviolet absorbency and/or a high refractive index to a matrix because the ‘718 publication teaches said substituted benzotriazole compounds as UV absorbers in a transparent thermosetting matrix and Kagel teaches episulfide resins as a matrix. Thus, said claims are rendered obvious over Winter et al. and Kagel et al.   
	
	
Claim 112-113 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718). 
The present application claims a method of imparting ultraviolet absorbency and/or a high refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the compounds of formula (I): 

    PNG
    media_image1.png
    127
    326
    media_image1.png
    Greyscale
, wherein R1a= OH, R2a= H, R3a= H, R4a= methyl, R5a= H, R6a= H, R7a= H, R8a= S-phenyl-methyl, R9a= H; or R1a= OH, R2a= t-butyl, R3a= H, R4a= methyl, R5a= H, R6a= H, R7a= H, R8a= S-phenyl-methyl, R9a= H.
The reference teaches a method of imparting ultraviolet absorbency and/or a high refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by claims 112-113, wherein R1a= OH, R2a= H, R3a= H, R4a= methyl, R5a= H, R6a= H, R7a= H, R8a= S-phenyl, R9a= H; or R1a= OH, R2a= t-butyl, R3a= H, R4a= methyl, R5a= H, R6a= H, R7a= H, R8a= S-phenyl, R9a= H.

    PNG
    media_image13.png
    184
    321
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    434
    596
    media_image14.png
    Greyscale
, see page 33. 
The difference between the presently claimed compounds and the compounds cited in the reference is at R8a= phenyl-methyl versus phenyl. The genus in the ‘718 publication teaches aryl of 6 to 10 carbon atoms optionally substituted by one or two alkyl of 1 to 4 carbons atoms, see page 6, the definition of R3. Moreover, since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are... homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
These compounds when added to a transparent matrix impart an ultraviolet absorbency and/or increasing refractive index to a matrix due to their physical properties, see page 40, 42 and 43. The reference teaches a steel panel test containing clearcoats which are stabilized by 3% of the compounds (UV absorbers), e.g. Example 3 on page 42. The cited compounds are combined with a transparent matrix. On page 14 of the ‘718 disclosure, the preferable resins (polymers) are provided:

    PNG
    media_image12.png
    164
    763
    media_image12.png
    Greyscale
. 
For example, polycarbonate, polyesters, polystyrene, polyimides, polysulfones, among others, are a resin matrix. Thus, the ‘718 publication teaches these matrixes (or polymers) as alternatively useable. 
Although the refractive index in the ‘718 reference is not taught, the refractive index is a physical property and is inherent based on the components in the mixture. Accordingly, a benzotriazole and matrix, which are embraced by the claims, will meet this burden.    
Therefore, one of ordinary skill in the art would combine a UV absorber with a transparent resin matrix to impart ultraviolet absorbency and/or a high refractive index to a matrix because the ‘718 publication teaches said substituted benzotriazole compounds in a transparent matrix. Thus, said claims are rendered obvious over Winter et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 86, 87 and 102-113 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 70-77 of copending Application No. 17748484.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the ‘484 application are drawn to a resin composition for a transparent resin comprising an additive of formula (I), wherein the resin is a thermoplastic resin. The additive is identical in scope to the compounds in claim 86 of the present application. There is no patentable distinction between product claims and a method of using said product claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 86, 87 and 102-113 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 18-34 of copending Application No. 17422626.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the ‘626 application are drawn to e.g. a resin molding material comprising a 2-phenylbenzotriazole derivative that contains a thioether-containing group and a resin. The compound on page 50, working example 49, compound 1 reads on both claim sets. There is no patentable distinction between product claims and a method of using or making said product claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims 86, 87, 97 and 102-113 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 22, 23, 25, 31-33 and 44-65 of copending Application No.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the ‘747 application are drawn to e.g. in claim 1 a highly light resistant ultraviolet absorber comprising a 2-phenylbenzotriazole derivative that contains a thioaryl ring or a thiocyclohexyl ring group. The methyl substitution on the rings is a form of homology. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Moreover, there is no patentable distinction between product claims and a method of using or making said product claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624